Title: Cash Accounts, March 1775
From: Washington, George
To: 

 

[March 1775]



Cash


March 12—
To Cash an Error on the Contra Side of
[£] 300. 0.0



To Mr John Stone for 3000 Bls Corn @ 2/ ⅌ Bl
300. 0.0



To an Acct agt his Craft
1.12.6


25—
To Thos Newton Esqr. for Colo. Fieldg Lewis
100. 0.0


28—
To the Treasurer my further Proportion of the Money raisd for the Delegates
13.15.6


Contra


March  2—
By Charity
0. 5.0


6—
By Caleb Stone
0.10.0


12—
By Mr John Stone for 3000 Bushls Corn @ 2/
300. 0.0



By Mrs [Margaret] Manley by W. Roberts
2. 8.0



By Capt. [Daniel] McCarty ⅌ Acct & Rect
7.16.6



By 5644 Feet of Inch Pine Plank @ 6/ & 699 feet of 1¼ @ 7/6
19.14.1



By Caleb Stone
4.16.0



By Charles [Christopher] Shade
6. 0.0



By Mr Mills 4 lbs. Thread
1. 0.0


17—
By Exps. at Dumfries, Servants &c.
1.11.7


18—
By Exps. at [George] Weedons
0. 1.6



By Repairing my Saddle
0. 1.6



By my Mother of the Granny at her Quarters
0.10.0


19—
By Exps. at Roys, Burk’s Bridge, & Hannover C. house
0.15.3


21—
By Club at Richmond, Ferriages, Charity 5/
0.17.4



By Do at Galts
0. 5.0


24—
By Colo. Mason Pd the Treasurer on his behalfe
16. 5.0


25—
By Club at Coley’s Even. 1/ Charity 5/
0. 6.0




By Major Broadwater Defficiency of Fairfax Cty
3. 0.0



By Servants
2.6


27—
By Door keepers &c.
0. 2.6



By Colo. Preston for Surveying 2000 Acres Land
3. 6.8



By Capt. Floyd for Said Land
2.10.0



By Mr Saml Lewis for Surveying 2950 Acres
5. 0.0


28—
By Exps. at Galt’s Tavern Hano. Ct house, & Roys
2.11.6


30—
By my Mother pd part of her Income
30. 0.0


31—
By Exps. at Weedons, Servants, Ferriages &c.
1. 9.6


